DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention Group I, substrate support plate Species A3 (Fig. 4) and overall system B1 (Fig. 4), in the reply filed on 06/14/2022 is acknowledged.
However, the reply is not clear as to whether the election of species is made with or without traverse (argument of no burden on page 8). A phone call to Applicants’ representative on 7/01/2022 clarifies that the election is made without traverse, and reference to Fig. 7 on Species B1 is a typo, Fig. 4 of Species B1 is elected, (see Interview summary).
Applicants designated claims 1-19 read into elected species. The examiner considers that the “a third step” of claims 4, 7, and 15-18 is a feature of Fig. 8 and should also be withdrawn and the “the gas supply unit comprises a step” of claim 19 is a feature of Fig. 14 and are also withdrawn.
Claims 4, 7, and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II and Species A2-A4 and B2-B4, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/14/2022.
Claim Interpretations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The ” a gas supply unit” in claim 8, this is considered as a showerhead ([0134], see also [0074]).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The ” a first step formed by a side surface of the inner portion; and a second step  surrounding the first step”, although Applicants’ Figures show vertical steps, the claim includes sloped, non-vertical steps and will be examined accordingly.

The “wherein a distance from the center of the substrate support plate to the second step is less than the radius of the substrate to be processed” of claim 2, 

the substrate is not part of the apparatus, its size relative to the upper surface of the support plate or to the path, or to the gas supply unit/showerhead is an intended use of the apparatus. When an apparatus that is capable of using a larger substrate than to the upper surface of the support plate is considered reading into the claim.

The “inside” in claims 6, 8, 12, and 14, inclusive many interpretations, this is discussed in 112(b) rejection of claim 6 rejection below.

The “a gas supply unit on the substrate support plate” of claim 8, this “on” is clearly “above”, not directly in touch the top surface of the substrate support plate. The is different than “mounting a substrate to be processed on the substrate support plate” and throughout the Specification.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein an upper surface of the second step outside the at least one path is disposed below an upper surface of the first step inside the at least one path”, it is not clear that the A) an upper surface is the horizontal top surface connected to the first or second step, respectively, or B) it is an upper portion of the first step or the second step. 
In the former case A), the horizontal top surface that connected to the first step (formed by a side surface of the inner portion, see claim 1) is already been defined as “an inner portion having an upper surface with an area less than an area of the substrate to be processed” in claim 1, this creates 112(b) issue in claim 1 itself (what it an upper surface of the inner portion and what is the first step, or the boundary between these two). Assuming this is not the intention, claim 1 is not rejected under 112(b).
In the latter case B), since the “an upper surface” can be any portion of the first step or the second step surface as long as it is higher than the bottom surface of each of the first step and the second step, one can always pick different height region from the first step and the second step to be the claimed “an upper surface” that read into claim 6 automatically. Note also inside and outside the path can have many interpretations too (one interpretation is like inside or outside the hole of the path. It appears Applicants meant this to be relative to the center axis of the substrate support plate. The examiner invites applicant to amend and clarify this side issue).
Yet, there is a third and mixed interpretation C), that the “an upper surface of the second step” is the horizontal top surface connected to the second step at direction away from the center of the substrate support plate, while the “an upper surface of the first step” is a portion of the surface of the first step. As the first step is closer to the center of the substrate support plate, it is “insider”.
Claim 6 will be examined inclusive B) and C) interpretations. 

Claim 9 recites “the plurality of injection holes are distributed over at least the area of an upper surface of the substrate support plate or more extending from the center of the substrate support plate to the recess“, “the area” lack antecedent basis. Furthermore, it is not clear this is “the plurality of injection holes are distributed over at least the area of an upper surface of the substrate support plate or more, and extending from the center of the substrate support plate to the recess“ or “the plurality of injection holes are distributed over at least the area of an upper surface of the substrate support plate, or more extending from the center of the substrate support plate to the recess”, as extending is toward that direction, it is not clear whether the injection holes should reach the recess or just distribute toward that direction but does not have to reach the recess.

Claim 9 will be examined inclusive “an area” and all of the above interpretations.

Dependent claim 10 is also rejected under USC 112(b) at least due to dependency to rejected claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koaiet al. (US 6159299, hereafter ‘299).
‘299 teaches all limitations of:
	Claim 1: FIG. 2b shows a partial cross-sectional view of a portion of the interior of the process chamber 100. The pedestal 150 is enclosed inside the chamber body 110 and is located below a showerhead 120, which supplies process gases and distributes them uniformly over the wafer 190 (col. 5, lines 11-15, the claimed “A substrate processing apparatus comprising a substrate support plate for supporting a substrate to be processed, the substrate support plate comprising”):
	  the wafer support surface 151 of the pedestal 150 (col. 4, lines 65-66, the claimed “an inner portion having an upper surface having an area less than that of the substrate to be processed”, as shown in Fig. 2b and 2c, note the substrate size is an intended use of the apparatus, see claim interpretation above);
illustration 1 below shows the rest of the claim “a first step formed by a side surface of the inner portion; and a second step surrounding the first step, 
wherein at least one path is formed on an upper surface of the substrate support plate between the first step and the second step”, note the step can be sloped, see claim interpretation above).

Illustration 1 also shows the limitations of:
	Claim 5: wherein at least a portion of the upper surface of the substrate support plate outside the at least one path is disposed below the upper surface of the inner portion.  
	Claim 6: wherein an upper surface of the second step outside the at least one path is disposed below an upper surface of the first step inside the at least one path.






    PNG
    media_image1.png
    376
    527
    media_image1.png
    Greyscale
[AltContent: textbox (First
step)][AltContent: arrow][AltContent: textbox (Inner portion
Upper surface
less than wafer)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second
step lower
than first
step)][AltContent: arrow][AltContent: textbox (Paths
285)][AltContent: arrow][AltContent: textbox (Upper surface 
outer of path 
being lower 
than the upper 
surface of 
the inner portion)]













 	
 
Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tzu al. (US 9490150, hereafter ‘150).
‘150 teaches all limitations of:
	Claim 1: Substrate Support For Substrate Backside Contamination Control (title), FIG. 1 depicts a process chamber 100 suitable for use with a substrate support having a heater (col. 2, liens 40-41, the claimed “A substrate processing apparatus comprising a substrate support plate configured to support a substrate to be processed, the substrate support plate comprising”):
	 In FIG. 2, an embodiment of the heater plate 106 is shown as heater plate 202 (e.g., a first plate). In some embodiments, the heating elements 118 may be embedded or recessed within the heater plate 202, such as shown in FIG. 2 (col. 4, lines 19-23), In addition to the non-metallic spacers 228, in some embodiments, a non-metallic seal ring 210 may be disposed atop the heater plate 202 to further support the substrate 104 above the heater plate 202 and to provide a seal between the processing volume within the process chamber and the region between the substrate and the heater plate (e.g., the gap 232). When present, the non-metallic seal ring 210 supports the substrate 104 proximate a peripheral edge 203 of the substrate (col. 5, lines 25-33, the claimed “an inner portion having an upper surface with an area less than an area of the substrate to be processed”, note either the top surface of seal ring 210 or the top surface of the heater plate 202 read into the claimed “an upper surface” of the inner portion);
	The lateral side surface of the seal ring 210 is the claimed “a first step formed by a side surface of the inner portion”, note the lateral side of the shoulder of the heater plate 202 also read into the claimed “a first step”); 
a purge ring 246 may be disposed on the heater plate 202 to define the purge channel 248 to provide a purge gas to a peripheral portion of the substrate 104 to prevent deposition thereon (col. 7, lines 8-11, the inner sloping side surface of the purge ring 246 is the claimed “and a second step surrounding the first step”, and the purge channel 248 is the claimed “wherein at least one path is formed on an upper surface of the substrate support plate between the first step and the second step”).  
Claim 3: Fig. 2 shows the purge channel 248 is in the recess formed by the lateral side surface of the seal ring 210 and the inner side surface of the purge ring 246 (the claimed “further comprising a recess formed by the first step and the second step, wherein the at least one path is formed in the recess”).
Claim 5: The inner flat upper surface of the purge ring 246 outer of the purge channel 248 is lower than the top surface of the seal ring 210 (the claimed “wherein at least a portion of the upper surface of the substrate support plate outside the at least one path is disposed below the upper surface of the inner portion”).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘299, as being applied to claim 1 rejection above, in view of MOFFAT (US 20190287835, hereafter ‘835).
‘299 cannot use a wafer size larger than the second step because of the top ring 240 of the edge ring assembly 200 is at the same radius from the center of the pedestal 150 as the second step. ‘299 does not teach the limitations of:
Claim 2: wherein a distance from the center of the substrate support plate to the second step is less than the radius of the substrate to be processed.  

‘835 is analogous art in the field of substrate processing, namely a device and method for maintaining position of substrates during processing ([0002]), Interchangeable Edge Rings For Stabilizing Wafer Placement And System Using Same (title). ‘835 teaches that A set, or kit, of edge rings of differing inner diameters but adapted to mate to the same chuck allows for much easier modification of the process chamber when the operator desires to change the size of the wafer(s) to be processed ([0030], last sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a set of edge rings to accommodate different size of wafer, as taught by ‘835, for the edge ring assembly 200 of ‘299, for the purpose of processing different size of wafer when desired, as taught by ‘835 ([0030], last sentence). When a larger size wafer is used with a larger inner diameter edge ring assembly, (the top ring 240 of ‘299), it would read into claim 2.
Claims 3 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘299, in view of Bailey et al. (US 20070062647, hereafter ‘647).
‘299 teaches some limitations of:
	Claim 8: FIG. 2b shows a partial cross-sectional view of a portion of the interior of the process chamber 100. The pedestal 150 is enclosed inside the chamber body 110 and is located below a showerhead 120, which supplies process gases and distributes them uniformly over the wafer 190 (col. 5, lines 11-15, the claimed “A substrate processing apparatus comprising a substrate support plate”):
Hundreds of small holes 285 are provided close to the inside perimeter 280P1 of the purge ring 280 (col. 5, lines 3-5, the claimed at least one path”),
The showerhead 120 is the claimed “a gas supply unit on the substrate support plate”. 


‘299 does not teach the other limitations of:
Claim 8: (a substrate support plate) comprising a recess and at least one path (formed in the recess);
wherein a first distance between the gas supply unit and a portion of the substrate support plate inside the recess is less than a second distance between the gas supply unit and the other portion of the substrate support plate outside the recess.  
Claim 3: further comprising a recess formed by the first step and the second step,
wherein the at least one path is formed in the recess.

‘647 is analogous art in the field of Apparatus For Isolative Substrate Edge Area Processing (title), processing of semiconductor substrates ([0047]), to facilitate processing including etching or deposition of a thin film ([0049]). ‘647 teaches that A second purge channel 64 is disposed in the lower section 36 of the isolator 24. This is connected by the purge gas line 57 to the purge gas source 58. Second purge channel 64 is for feeding purge gas to a lower purge plenum 66. Similarly to the upper purge plenum 54, the lower purge plenum 66 extends from at or near the edge area 33 of the wafer 28 below and across the bottom surface 32 to at or near another location of the edge of the wafer 28. Similarly to the upper purge plenum 54, the lower purge plenum 66 is disposed between a lower inside baffle 65 and a lower outside baffle 67. The lower purge plenum 66 together with the lower inside baffle 65 and lower outside baffle 67 bias a flow of purge gas in a direction across the lower inside baffle 65 and across the bottom surface 32 (Fig. 3, [0042], i.e. a recess formed by baffles 65 and 67, with the baffle 65, which is closer to the outer edge of the wafer 28 has a lower surface than baffle 67).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged the holes 285 of ‘299 to a recess between the baffle 67 and 65, as taught by ‘657, for the purpose of bias a flow of purge gas away from the edge of the wafer, as taught by ‘657 ([0042]).


	The combination of ‘299 and ‘647 further teaches the limitations of:
	Claims 9-10: Fig. 2b of ‘299 shows the holes of showerhead 120 distributed from center pass the purge holes 285 (the claimed “wherein the gas supply unit comprises a plurality of injection holes, and the plurality of injection holes are distributed over at least the area of an upper surface of the substrate support plate or more”, with the imported baffles 65 and 67 of ‘647 surround the purge holes 285 in the recess, it is the claimed “extending from the center of the substrate support plate to the recess” of claim 9 and “wherein the plurality of injection holes are distributed over at least the area of the substrate to be processed or more” of claim 10 as shown in Fig. 2b).  
	Claim 11: a showerhead 120, which supplies process gases and distributes them uniformly over the wafer 190 (col. 5, lines 14-15, different gas than the purge gas to the purge holes 285, the claimed “wherein the substrate processing apparatus is configured to supply a first gas through the gas supply unit and to supply a second gas different from the first gas through the at least one path”).  
	Claim 12: the imported baffles 65, 67 of ‘647 surround the purge holes 285 of ‘299 naturally divides the reaction space into two (space is an abstract concept, the claimed “wherein a reaction space is formed between the substrate support plate and the gas supply unit, and the reaction space comprises: a first reaction space between the gas supply unit and a portion of the substrate support plate inside the recess; and a second reaction space between the gas supply unit and the other portion of the substrate support plate outside the recess”).  
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘150, in view of ‘647.
‘150 teaches some limitations of:
	Claim 8: Substrate Support For Substrate Backside Contamination Control (title), FIG. 1 depicts a process chamber 100 suitable for use with a substrate support having a heater (col. 2, liens 40-41, the claimed “A substrate processing apparatus comprising: a substrate support plate”),
	 In FIG. 2, an embodiment of the heater plate 106 is shown as heater plate 202 (e.g., a first plate). In some embodiments, the heating elements 118 may be embedded or recessed within the heater plate 202, such as shown in FIG. 2 (col. 4, lines 19-23), In addition to the non-metallic spacers 228, in some embodiments, a non-metallic seal ring 210 may be disposed atop the heater plate 202 to further support the substrate 104 above the heater plate 202 and to provide a seal between the processing volume within the process chamber and the region between the substrate and the heater plate (e.g., the gap 232). When present, the non-metallic seal ring 210 supports the substrate 104 proximate a peripheral edge 203 of the substrate (col. 5, lines 25-33), a purge ring 246 may be disposed on the heater plate 202 to define the purge channel 248 to provide a purge gas to a peripheral portion of the substrate 104 to prevent deposition thereon (col. 7, lines 8-11, the purge channel 248, the claimed “at least one path”);
	showerhead 108 (col. 2, line 57, the claimed “and a gas supply unit on the substrate support plate”),

	‘150 does not teach the other limitations of:
	Claim 8: a substrate support plate comprising a recess and at least one path formed in the recess;
wherein a first distance between the gas supply unit and a portion of the substrate support plate inside the recess is less than a second distance between the gas supply unit and the other portion of the substrate support plate outside the recess.  

‘299 does not teach the other limitations of:
Claim 8: (a substrate support plate) comprising a recess and at least one path (formed in the recess);
wherein a first distance between the gas supply unit and a portion of the substrate support plate inside the recess is less than a second distance between the gas supply unit and the other portion of the substrate support plate outside the recess.  

‘647 is analogous art as discussed above.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged the purge channel 248 of the metal substrate support 103 of ‘150 to a recess between the baffles 67 and 65, as taught by ‘657, for the purpose of bias a flow of purge gas away from the edge of the wafer, as taught by ‘657 ([0042]).

	The combination of ‘299 and ‘647 further teaches the limitations of:
Claims 9-10: Fig. 1 of ‘150 shows the injector holes showerhead 108 extending beyond the substrate 104 (the claimed “wherein the gas supply unit comprises a plurality of injection holes, and the plurality of injection holes are distributed over at least the area of an upper surface of the substrate support plate or more”, with the imported baffles 65 and 67 of ‘647 surround the purge channel 248 in the recess, it is the claimed “extending from the center of the substrate support plate to the recess” of claim 9 and “wherein the plurality of injection holes are distributed over at least the area of the substrate to be processed or more” of claim 10).  
	Claim 11: The one or more gas inlets (e.g., showerhead 108) may be coupled to a first gas source 128 for providing one or more process gases for carrying out processes in the process chamber 100 (col. 3, lines 9-12, different than the purge gas from the purge channel 248, the claimed “wherein the substrate processing apparatus is configured to supply a first gas through the gas supply unit and to supply a second gas different from the first gas through the at least one path”).  
Claim 12: the imported baffles 65, 67 of ‘647 surround the purge channel 248 of ‘150 naturally divides the reaction space into two (space is an abstract concept, the claimed “wherein a reaction space is formed between the substrate support plate and the gas supply unit, and the reaction space comprises: a first reaction space between the gas supply unit and a portion of the substrate support plate inside the recess; and a second reaction space between the gas supply unit and the other portion of the substrate support plate outside the recess”).  
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘150 and ‘647, as being applied to claim 12 rejection above, further in view of Varadarajan et al. (US 20160079057, hereafter ‘057).
‘150 further teaches some limitations of:
Claim 13: that The inventors have further discovered that the improved coupling and grounding allows the heater (e.g., heating elements 118 and the heater plate 202 described above) to be reliably operated at broad range of RF frequencies for plasma processes, for example, such as 13.56 MHz, 40 Mhz, or higher (col. 7, lines 28-33, the claimed “plasma is generated between the gas supply unit and the substrate support plate”). 

However, ‘150 is silent on the common knowledge of counter electrode of the showerhead.	The combination of ‘150 and ‘647 does not explicitly teach the other limitations of:
Claim 13: (wherein plasma is generated) by supplying power between the gas supply unit and the substrate support plate, and 
plasma of the first reaction space is less than plasma of the second reaction space.  

‘057 is analogous art in the field of SYSTEMS AND METHODS FOR REDUCING BACKSIDE DEPOSITION AND MITIGATING THICKNESS CHANGES AT SUBSTRATE EDGES (title), A substrate processing system for depositing film on a substrate includes a processing chamber defining a reaction volume and including a substrate support for supporting the substrate. A gas delivery system is configured to introduce process gas into the reaction volume of the processing chamber. A plasma generator is configured to selectively generate RF plasma in the reaction volume … A backside purging system is configured to supply a reactant gas to a backside edge of the substrate to purge the backside edge during the deposition of the film (abstract). ‘057 teaches that The RF plasma generator 46 may be an inductive or capacitive-type RF plasma generator. In some examples, the RF plasma generator 46 may include an RF supply 60 and a matching and distribution network 64. While the RF plasma generator 46 is shown connected to the gas distribution device 14 with the substrate support grounded or floating, the RF plasma generator 46 can be connected to the substrate support 16 and the gas distribution device 14 can be grounded or floating (Fig. 2, [0035]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have arranged the RF power of ‘150 between the showerhead 108 and the substrate support 103, as taught by ‘057, for its suitability for plasma generation with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Because the height difference of the imported baffle 65 and baffle 67 from ‘647 as part of the metal substrate support 103 of ‘150, it would have the claimed “plasma of the first reaction space is less than plasma of the second reaction space”. 

	The limitations of claim 14 “wherein an upper surface of the substrate support plate outside the recess is below an upper surface of the substrate support plate inside the recess, and the second reaction space extends from the upper surface of the substrate support plate outside the recess to the gas supply unit” is a definition, and the height difference already taught by ‘647.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 4-5, and 8-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-29 of copending Application No. 17/103904 in view of ‘647. Claims 1 (or 8) of 17/103904 teaches all limitations of claims 1 (or 8) of instant application except a second step (or a recess) surround at least one path, ‘647 teaches the baffle/steps 65, 67 (Fig. 3).
The various dependent claims are permutations of each other or further in view of more references as discussed in the rejection above.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080179288 is cited for plasma edge cleaning (Fig. 20). US 20090114244 is cited for plasma edge cleaning with injector hole in a recess above the wafer (Fig. 4C, obvious to combined with ‘288). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/            Primary Examiner, Art Unit 1716